Exhibit 10.1

FORM OF CARNIVAL CORPORATION

PERFORMANCE-BASED

RESTRICTED STOCK UNIT AGREEMENT

THIS PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated
as of [DATE] (the “Date of Grant”) is made by and between Carnival Corporation.,
a corporation organized under the laws of Republic of Panama (the “Company”),
and [NAME OF PARTICIPANT] (the “Participant”).

WHEREAS, the Company has adopted the [PLAN NAME] (the “Plan”), pursuant to which
restricted stock units may be granted in respect of shares of the Company’s
common stock, par value $0.01 per share (“Stock”); and

WHEREAS, the Compensation Committee of the Company (the “Committee”) has
determined that it is in the best interests of the Company and its stockholders
to grant the restricted stock unit award provided for herein to the Participant
subject to the terms set forth herein.

NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

 

1. Grant of Restricted Stock Units.

(a) Grant. The Company hereby grants to the Participant [NUMBER] restricted
stock units (the “RSUs”) (the “Target Amount”), on the terms and conditions set
forth in this Agreement and as otherwise provided in the Plan. Each RSU
represents the right to receive payment in respect of one share of Stock as of
the Settlement Date (as defined below), to the extent the Participant is vested
in such RSUs as of the Settlement Date, subject to the terms of this Agreement
and the Plan.

(b) Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan. Any capitalized terms
not otherwise defined in this Agreement shall have the definitions set forth in
the Plan. The Committee shall have final authority to interpret and construe the
Plan and this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon the Participant and his legal
representative in respect of any questions arising under the Plan or this
Agreement.

(c) Acceptance of Agreement. Unless the Participant notifies [CONTACT] in
writing within 10 days after the Date of Grant that the Participant does not
wish to accept this Agreement, the Participant will be deemed to have accepted
this Agreement and will be bound by the terms of the Agreement and the Plan.



--------------------------------------------------------------------------------

2. Terms and Conditions.

(a) Performance Target.

(i) Subject to the Participant’s continued employment or service with the
Company, a specified percentage of the RSUs shall vest if both (A) the
Participant remains in continuous employment or continuous service with the
Company on [END YEAR], and (B) the Company achieves EPS growth (as measured by
the extent to which the Company’s EPS for fiscal [END YEAR] exceeds the
Company’s EPS for fiscal [BEGINNING YEAR]) equal to or in excess of the amounts
set forth on Exhibit A (the “Performance Target”). Unless provided otherwise by
the Committee, the Participant shall be deemed to not be in continuous
employment or continuous service if the Participant’s status changes from
employee to non-employee, or vice-versa. The actual number of RSUs that may vest
may range from zero to 200% of the Target Amount based on the extent to which
the Performance Target is achieved, in accordance with the methodology set out
on Exhibit A. Except as provided in Section 2(a)(ii), (I) if the Company does
not achieve the minimum Performance Target as set out on Exhibit A, then no RSUs
shall vest and all RSUs shall be cancelled in their entirety, and (II) no
vesting shall occur unless and until the Committee certifies that the
Performance Target has been met (the “Certification”).

(ii) Notwithstanding Section 2(a)(i), (A) if the Participant is eligible for
Retirement on the Date of Grant, 40% of the Target Amount of RSUs shall be
vested on the Date of Grant, (B) if the Participant first becomes eligible for
Retirement after the Date of Grant but prior to the first anniversary of the
Date of Grant, 50% of the Target Amount of RSUs shall vest on the date on which
the Participant first becomes eligible for Retirement and (C) if the Participant
first becomes eligible for Retirement on or after the first anniversary of the
Date of Grant but prior to [END YEAR], 60% of the Target Amount of RSUs shall
vest on the date on which the Participant first becomes eligible for Retirement.
To the extent that any portion of the RSUs are vested (or become vested) by
reason of the application of the immediately preceding sentence, the remaining
RSUs shall vest if and only if they would otherwise vest pursuant to
Section 2(a)(i) or Section 3, and the additional amount of RSUs that shall vest
in such event shall be equal to the excess, if any, of (I) the total number of
RSUs that vest under Section 2(a)(i) or Section 3 (without regard to the first
sentence of this Section 2(a)(ii)), over (II) the number of RSUs that previously
vested by reason of the first sentence of this Section 2(a)(ii).

(iii) At any time following the Date of Grant, the Committee may make
adjustments or modifications to the Performance Target and the calculation of
the Performance Target as it determines in its sole discretion, in order to
avoid dilution or enlargement of the intended benefits to be provided to the
Participant under this Agreement, to reflect the following events: (A) asset
write-downs; (B) litigation or claim judgments or settlements; (C) the effect of
changes in tax laws, accounting principles, or other laws or regulatory rules
affecting reported results; (D) any reorganization and restructuring programs;
(E) extraordinary nonrecurring items as described in Accounting Standards
Codification Topic 225-20 (or any successor pronouncement thereto) and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to stockholders for the
applicable year; (F) acquisitions or divestitures; (G) foreign exchange gains
and losses; (H) discontinued operations and nonrecurring charges; (I) a change
in the Company’s fiscal year; and/or (J) any other specific, unusual or
nonrecurring events.

(b) Settlement. The obligation to make payments and distributions with respect
to RSUs shall be satisfied through the issuance of one share of Stock for each
vested RSU, less applicable withholding taxes (the “settlement”), and the
settlement of the RSUs may be subject to

 

2



--------------------------------------------------------------------------------

such conditions, restrictions and contingencies as the Committee shall
determine. The RSUs shall be settled as soon as practicable after the RSUs vest
(as applicable, the “Settlement Date”), but in no event later than March 15 of
the year following the calendar year in which the RSUs vested. Notwithstanding
the foregoing, the payment dates set forth in this Section 2(b) have been
specified for the purpose of complying with the provisions of Section 409A of
the Code (“Section 409A”). To the extent payments are made during the periods
permitted under Section 409A (including any applicable periods before or after
the specified payment dates set forth in this Section 2(b)), the Company shall
be deemed to have satisfied its obligations under the Plan and shall be deemed
not to be in breach of its payments obligations hereunder.

(c) Dividends and Voting Rights. Each outstanding RSU shall be credited with
dividend equivalents equal to the dividends (including extraordinary dividends
if so determined by the Committee) declared and paid to other shareholders of
the Company in respect of one share of Stock. On the Settlement Date, such
dividend equivalents in respect of each vested RSU shall be settled by delivery
to the Participant of a number of shares of Stock equal to the quotient obtained
by dividing (i) the aggregate accumulated value of such dividend equivalents by
(ii) the Fair Market Value of a share of Stock on the applicable vesting date,
rounded down to the nearest whole share, less any applicable withholding taxes.
No dividend equivalents shall be accrued for the benefit of the Participant with
respect to record dates occurring prior to the Date of Grant, or with respect to
record dates occurring on or after the date, if any, on which the Participant
has forfeited the RSUs. The Participant shall have no voting rights with respect
to the RSUs or any dividend equivalents.

 

3. Termination of Employment or Service with the Company.

(a) Termination by the Company for Cause. If the Participant’s employment or
service with the Company terminates for Cause, then all outstanding RSUs shall
immediately terminate on the date of termination of employment or service.

(b) Death or Disability. If the Participant’s employment or service with the
Company terminates due to the Participant’s death or is terminated by the
Company due to the Participant’s Disability, then the Participant shall be
deemed to have vested on the date of termination in a number of RSUs equal to
the product of (i) the Target Amount of RSUs multiplied by (ii) a fraction, the
numerator of which is the number of days elapsed during the period commencing on
December 1, [BEGINNING YEAR] through and including the date of termination,
rounded down to the nearest whole RSU, and the remaining unvested portion of the
RSUs shall terminate on the date of termination of employment or service. The
vested RSUs (and any associated dividend equivalents) shall be settled in
accordance with Section 2(b) and 2(c), respectively.

(c) Other Termination. If the Participant’s employment or service with the
Company terminates for any reason other than as otherwise described in the
foregoing provisions of this Section 3 (whether due to voluntary termination,
Retirement, termination by the Company without Cause, or otherwise), then all
outstanding RSUs shall immediately terminate on the date of termination of
employment or service.

Except as otherwise provided in Section 2(a)(ii) or 3(b), in no event shall any
RSUs be settled unless and until both (i) at least the threshold Performance
Target is achieved, and (ii) the Certification occurs.

 

3



--------------------------------------------------------------------------------

4. Miscellaneous.

(a) Compliance with Legal Requirements. The granting and settlement of the RSUs,
and any other obligations of the Company under this Agreement, shall be subject
to all applicable federal, state, local and foreign laws, rules and regulations
and to such approvals by any regulatory or governmental agency as may be
required. If the settlement of the RSUs would be prohibited by law or the
Company’s dealing rules, the settlement shall be delayed until the earliest date
on which the settlement would not be so prohibited.

(b) Transferability. Unless otherwise provided by the Committee in writing, the
RSUs shall not be transferable by the Participant other than by will or the laws
of descent and distribution.

(c) Clawback/Forfeiture.

(i) Notwithstanding anything to the contrary contained herein, in the event of a
material restatement of the Company’s issued financial statements, the Committee
shall review the facts and circumstances underlying the restatement (including,
without limitation any potential wrongdoing by the Participant and whether the
restatement was the result of negligence or intentional or gross misconduct) and
may in its sole discretion direct the Company to recover all or a portion of any
income or gain realized on the settlement of the RSUs or the subsequent sale of
shares of Stock acquired upon settlement of the RSUs with respect to any fiscal
year in which the Company’s financial results are negatively impacted by such
restatement. If the Committee directs the Company to recover any such amount
from the Participant, then the Participant agrees to and shall be required to
repay any such amount to the Company within 30 days after the Company demands
repayment. In addition, if the Company is required by law to include an
additional “clawback” or “forfeiture” provision to outstanding awards, under the
Dodd-Frank Wall Street Reform and Consumer Protection Act or otherwise, then
such clawback or forfeiture provision shall also apply to this Agreement as if
it had been included on the Date of Grant and the Company shall promptly notify
the Participant of such additional provision. In addition, if a Participant has
engaged or is engaged in Detrimental Activity after the Participant’s employment
or service with the Company or its subsidiaries has ceased, then the
Participant, within 30 days after written demand by the Company, shall return
any income or gain realized on the settlement of the RSUs or the subsequent sale
of shares of Stock acquired upon settlement of the RSUs.

(ii) For purposes of this Agreement, “Detrimental Activity” means any of the
following: (i) unauthorized disclosure of any confidential or proprietary
information of the Combined Group, (ii) any activity that would be grounds to
terminate the Participant’s employment or service with the Combined Group for
Cause, (iii) whether in writing or orally, maligning, denigrating or disparaging
the Combined Group or their respective predecessors and successors, or any of
the current or former directors, officers, employees, shareholders, partners,
members, agents or representatives of any of the foregoing, with respect to any
of their respective past or present activities, or otherwise publishing (whether
in writing or orally) statements that tend to portray any of the aforementioned
persons or entities in an unfavorable light, or (iv) the breach of any
noncompetition, nonsolicitation or other agreement containing restrictive
covenants, with the Combined Group. For purposes of the preceding sentence the
phrase “the Combined Group” shall mean “any member of the Combined Group or any
Affiliate”.

(d) No Rights as Stockholder. The Participant shall not be deemed for any
purpose to be the owner of any shares of Stock subject to the RSUs.

 

4



--------------------------------------------------------------------------------

(e) Tax Withholding. All distributions under the Plan are subject to withholding
of all applicable federal, state, local and foreign taxes, and the Committee may
condition the settlement of the RSUs on satisfaction of the applicable
withholding obligations.

(f) Waiver. Any right of the Company contained in this Agreement may be waived
in writing by the Committee. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.

(g) Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, at the Company’s principal executive
office.

(h) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(i) No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving the Participant any right to be retained, in any position,
as an employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the right of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Participant at any time for any reason whatsoever. The rights and
obligations of the Participant under the terms and conditions of the
Participants office or employment shall not be affected by this Agreement. The
Participant waives all and any rights to compensation and damages in consequence
of the termination of the Participant’s office or employment with any member of
the Combined Group or any of its Affiliates for any reason whatsoever (whether
lawfully or unlawfully) insofar as those rights arise, or may arise, from the
Participant’s ceasing to have rights under or the Participant’s entitlement to
the RSUs under this Agreement as a result of such termination or from the loss
or diminution in value of such rights or entitlements. In the event of conflict
between the terms of this Section 4(i) and the Participant’s terms of
employment, this Section will take precedence.

(j) Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation. If no designated
beneficiary survives the Participant, the Participant’s estate shall be deemed
to be the Participant’s beneficiary.

(k) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.

(l) Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto, except for any changes permitted without consent
under Section 9 of the Plan.

 

5



--------------------------------------------------------------------------------

(m) Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Florida without regard to principles of
conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Florida.

(n) Data Protection. By accepting the grant of the RSUs the Participant agrees
and consents:

(i) to the collection, use, processing and transfer by the Company of certain
personal information about the Participant, including the Participant’s name,
home address and telephone number, date of birth, other employee information,
details of the RSUs granted to the Participant, and of Stock issued or
transferred to the Participant pursuant to this Agreement (“Data”); and

(ii) to the Company transferring Data to any subsidiary or Affiliate of the
Company for the purposes of implementing, administering and managing this
Agreement; and

(iii) to the use of such Data by any person for such purposes; and

(iv) to the transfer to and retention of such Data by third parties in
connection with such purposes.

(o) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

IN WITNESS WHEREOF, the Company has executed this Agreement as of the day first
written above.

 

CARNIVAL CORPORATION By:  

 

  Name:   Title:

 

6



--------------------------------------------------------------------------------

Exhibit A

Performance Target Vesting Matrix

The percentage of the Target Amount of RSUs that shall vest will be based upon
the extent to which the Company’s EPS for fiscal [END YEAR] (“[END YEAR] EPS”)
exceeds the Company’s EPS for fiscal [BEGINNING YEAR] (“[BEGINNING YEAR] EPS”),
in accordance with the following:

[INSERT PERFORMANCE-BASED CRITERIA FOR AWARD]

 

7